Marr, J.
It is wholly immaterial whether Scheen was cited or not. The object of a citation of appeal is to make one a party who would *334not otherwise have been a party. By this appeal he was a party appellant, and whether he was or was not cited to answer the appeal of the heirs, their appeal could not change his character as appellant nor his relation to his pending appeal. He demanded the reversal of the judgment appealed from, and a judgment in his favor in accordance with his demand and the heirs appealing from that judgment, could demand nothing more.
.The title of Stephen Bedford had stood on the public records from 1861. He had lived twelve years after his purchase, and at his death it was inventoried as his property with the knowledge of his vendor. It cannot be treated as a nullity by the creditors of that vendor after his death. The placing the land on the inventory of Seth Bedford in no manner impaired the title or right of possession of Stephen Bedford’s succession, and the sale of it as Seth’s property was the sale of another’s property and is null. Civil Code, Art. 2452. Williams and Dickson did not acquire any right or title by the succession sale of Seth Bedford, nor of any arrangement or compromise with the administrator of his succession and their judgment against him can have no legal effect, so far as the right and title of the succession of Stephen Bedford are concerned.

Judgment reversed.